1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 RUBY ORTEGA, individually and as
 8 Parent, Guardian, and next Friend of
 9 CASEY J. ORTEGA, a child,

10          Plaintiff-Appellant,

11 v.                                                                           NO. 29,533

12 CARLSBAD MUNICIPAL SCHOOL
13 DISTRICT and MICHAEL BALDONADO,

14          Defendants-Appellees.

15 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
16 Jane Shuler Gray, District Judge

17   The Jeff Diamond Law Firm
18   Jeffrey B. Diamond
19   Benjamin E. Decker
20   Carlsbad, NM

21 for Appellant

22   Yenson, Lynn, Allen & Wosick P.C.
23   Terrance P. Yenson
24   April D. White
25   Albuquerque, NM

26 for Appellee Carlsbad Municipal District
1                           MEMORANDUM OPINION

2 WECHSLER, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.



8                                              _______________________________
9                                              JAMES J. WECHSLER, Judge

10 WE CONCUR:




11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge




13 _________________________________
14 CELIA FOY CASTILLO, Judge




                                           2